Motion Denied and Order filed February 13, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00612-CR
                                  ____________

                       JOHNNY MARTINEZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1454811

                                    ORDER

      Appellant is represented by appointed counsel, Marcus J. Fleming.
Appellant’s brief was originally due October 25, 2017. We granted extensions of
time to file appellant’s brief through January 26, 2018. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On January 29, 2018, counsel filed a further
request for extension of time to file appellant’s brief.    To date, counsel has
submitted no brief. We deny the request and issue the following order.
      Accordingly, we order Marcus J. Fleming to file a brief with the clerk of this
court on or before February 23, 2018. If Marcus J. Fleming does not timely file
the brief as ordered, the court may issue an order requiring appointment of new
counsel.

                                  PER CURIAM

Panel consists of Justices Busby, Brown, and Jewell